Title: To Thomas Jefferson from Albert Gallatin, 24 October 1801
From: Gallatin, Albert
To: Jefferson, Thomas


Dear Sir
Washington 24 Oct. 1801
Enclosed is a letter of Mr Macon, & one from Mr Steele to whom I had communicated Mr Macon’s, requesting his opinion as to any inconvenience which might arise from a postponement of the appointment of collector for Wilmington. Should you think this the most eligible mode, measures will be taken in conformity with Mr Steele’s opinion.
I am still confined at home, more, however, from caution than real indisposition, as I feel much better & hope to be able to attend the office on Monday next.
With sincere respect & attachment Your obt. Servt.
Albert Gallatin
